Appeal by the defendant, by permission, from an order of the Supreme Court, Queens County (Kron, J.), dated April 9, 2002, which denied, in part, his motion pursuant to CEL 440.20 to vacate the sentence imposed upon a judgment of the same court (Leahy, J.), rendered February 13, 1987.
Ordered that the order is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Accordingly, the order must be affirmed and the application by the defendant’s assigned counsel to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Jermaine L. M., 272 AD2d 546 [2000]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
The defendant has not raised any nonfrivolous issues in his supplemental pro se brief. H. Miller, J.P., S. Miller, Cozier and Spolzino, JJ., concur.